Title: From George Washington to Jonathan Trumbull, Sr., 16 August 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            Dear SirHead Quarters Dobb’s Ferry Augst 16th 1781
                        
                        It being of the utmost importance that a quantity of salted Provision, not less than 1000 Barrels should be
                            immediately shipped from Connecticut River to Rhode Island—The Quarter Master General has dispatched Mr Mix an Officer in
                            his Department (who will have the honor of delivering this Letter to your Excellency) to see that business carried
                            instantly into execution.
                        I pray Your Excellency therefore to give every aid and assistance in your power to enable him to expedite the
                            transportation of this provision with all possible dispatch, and that you will issue Your Impress
                                Warrant to obtain Vessels for the purpose, if they cannot be otherwise procured—This Warrant to be made use of,
                            in case the other Measures which your Excellency shall be pleased to suggest, do not instantly meet with success. I have
                            the honor to be Your Excellencys Most Obedient and Humble Servant
                        
                            Go: Washington
                        
                    